The opinion of the Court was delivered by
Rogers, J.
It seems to be admitted in the argument, that the defendant was the regular inspector of bark, under a commission *149dated the 6th of June, 1833, which wag pot superseded or annulled, until the 28th of March, 1836, when a ¿M^essor was duly appointed and'-qtlalified. The commission of tHffii^f November, 1835, had no effect whatever on the former commrs^in, simply because Riley refused to accept it. The only fact that rájkains, is, what fees had the insgeotor a right to exact, aftaÉfc p^j^Bp of the act of the 15th of AprnJ$8351 Is he entitled to flp* dol'HBftv cents per ton, the fees allowed in the former act, oris he confined to one dollar per ton, the measure of compensation in the latter, and existing act ? And this is a question about which it is difficult to raise a doubt. If we give the act a reasonable construction, it is plain, that the legislature deemed one dollar per ton an ample compensation for the services of the inspector, and in that respect Lave altered the provisions of the former act. In that aspect, it is of no sort of consequence under which statute the inspector was appointed, as it is competent for the legislature to make such changes as they may think proper, in the fees of office. If the incumbent was not satisfied with the compensation, he was at liberty to resign; but until he does so, he must be regulated in his exactions by the fees which the legislature have thought proper to allow. As the acts are inconsistent with each other, the latter, quoad hoc, repeals the former; for an affirmative statute, is a repeal, by implication, of a precedent affirmative statute, so far as it is contrary thereto: Leges posteriores priores abrogant. It is very improbable that the legislature contemplated a different rate of compensation in different parts of the state, simply because the governor, for very good reasons, had not in one case, and had in another, appointed an inspector under the latter law. It is for those who maintain this proposition to give very clear and convincing reasons for it. “ The inspector of ground oak bark,” (section 155,) “ may demand and receive, for inspecting every ton weight of bark, one dollar.” And the 101st section, makes the taking of greater fees than are fixed by the act, a misdemeanor. It designates the inspector, without reference to the manner or time of his appointment; and it is clear, that the penal clause must operate upon the inspector, without regard to the time when he receives his appointment. A statute goes into immediate operation, unless a contrary intention most clearly appears.
There is nothing in the second point. This cannot, with any propriety, be held a voluntary .payment. When a person in an official capacity extorts money, or charges exhorbitant fees, the action for money had and received will lie, to recover it back. 1 Esp. D. 17. Campbell v. Hall, (Cowp. 204.) Miller v. Aris, (3 Esp. N. P. C. 231.) Irvine v. Wilson, (4 T. R. 485.)
Judgment affirmed.